UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-5049



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CONRAD DOMINIC POOLE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:05-cr-16-1-H)


Submitted:   April 18, 2007                 Decided:   July 30, 2007


Before MOTZ and DUNCAN, Circuit Judges, and Gerald Bruce LEE,
United States District Judge for the Eastern District of Virginia,
sitting by designation.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Devon L. Donahue,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Frank D. Whitney, United States Attorney, Anne M.
Hayes, Christine Witcover Dean, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Conrad Dominic Poole pled guilty to possession of a

firearm    by   a    convicted    felon,    in     violation      of    18       U.S.C.A.

§§ 922(g)(1), 924 (West 2000 & Supp. 2006).              He was sentenced to 72

months of imprisonment. Poole appeals his sentence, asserting that

the district court erred by admitting into evidence victim impact

statements, which unduly prejudiced his sentence.                            Finding no

reversible error, we affirm.

            On September 17, 2004, Poole was a passenger in a vehicle

driven by his cousin when it was stopped by Raleigh, North Carolina

Police    Officers    Kaplan     and   Little    in    relation    to        a   domestic

violence complaint against Poole’s cousin.                  After the officers

determined that there was an outstanding warrant against Poole,

they   attempted      to   take    Poole    into      custody.         Poole       became

belligerent and attempted to flee.               During the ensuing struggle,

Poole attempted to take Officer Little’s firearm, but Officer

Little was able to secure the weapon in her holster.                               Poole,

however,    successfully       removed     Officer     Kaplan’s        gun       from   its

holster.     He struck Officer Kaplan on the head with the gun,

causing her to sustain a deep, bleeding laceration. Officer Little

then drew her weapon and ordered Poole to drop the gun.                             After

Poole failed to drop the gun, Officer Little fired two shots in

Poole’s direction, not striking him, but causing him to drop the




                                       - 2 -
gun.   While Poole continued to struggle, the officers were able to

lower him to the ground, handcuff him, and take him into custody.

              At sentencing, the district court determined Officer

Kaplan “ha[d] a right under the criminal rules . . . as a victim”

to make a statement to the court concerning the effect of Poole’s

actions on her.      The district court allowed Officer Kaplan to read

her statement into the record. The court also accepted photographs

of Officer Kaplan’s injuries and a letter from Officer Little

concerning     the    events    leading   to    arrest    and   commenting    on

sentencing. Poole did not object to Kaplan’s statement or Little’s

letter at sentencing.          The district court sentenced Poole to 72

months   of    imprisonment,     within   the   63   to    78   month   advisory

Guidelines range.

              On   appeal,   Poole   contends    that     the   district    court

violated the Crime Victims’ Rights Act (“CVRA”), 18 U.S.C.A. § 3771

(West Supp. 2006), by allowing the officers’ victim statements at

sentencing because his offense was a victimless crime.              He further

argues that his due process rights were violated because the

statements were unduly prejudicial, rendering his sentence unfair.

Because Poole did not object to the admission of the victim impact

statements at sentencing, we review for plain error.                       United

States v. Olano, 507 U.S. 725, 731-37 (1993).               Under plain error

review, we may only notice an error that was not preserved by

timely objection if the defendant can demonstrate: (1) that an


                                     - 3 -
error occurred, (2) that the error was plain, and (3) that the

error was material or affected the defendant’s substantial rights.

Id. at 732-37. Even when these three conditions are satisfied, the

court will only correct the error if it seriously affects the

fairness, integrity, or public reputation of judicial proceedings.

Id. at 736-37.

           The CVRA guarantees crime victims “[t]he right to be

reasonably heard at any public proceeding in the district court

involving release, plea, sentencing, or any parole proceeding.” 18

U.S.C.A. § 3771(a)(4).      The CVRA defines “crime victim” as “a

person   directly   and   proximately    harmed   as   a   result   of   the

commission of a Federal offense.”       18 U.S.C.A. § 3771(e).      The CVRA

does not limit the information a sentencing court may consider at

sentencing. Further, the CVRA provides that “[a] person accused of

the crime may not obtain any form of relief under this chapter.”

18 U.S.C.A. § 3771(d)(1).     Poole contends that the district court

erred in permitting Officers Kaplan and Little to testify as

victims, because they were not victims of the charged offense --

being a felon in possession of a firearm.

     Even assuming that the district court erred in admitting the

victim evidence at sentencing, and that error was plain, it did not

affect Poole’s substantial rights.       The evidence was not so unduly

prejudicial as to render Poole’s sentence unfair; contrary to

Poole’s contentions, it did not so “inflame the emotions of the


                                 - 4 -
sentencing court” that the court sentenced Poole to the top of the

Guidelines range or above the Guidelines range.                Rather, the court

imposed a 72-month sentence, which is in the middle of the advisory

Guidelines range and below the 78-month top of the Guidelines

sentence requested by the Government and Officers Kaplan and

Little.     Moreover, the victim statements of Officers Kaplan and

Little     were   largely   cumulative       of   evidence      not       subject    to

challenge.    Much of the information related by Officers Kaplan and

Little concerning the events leading up to Poole’s arrest, while

not   as   detailed   as    their    statements,       was    contained       in    the

presentence report and thus was already before the court and not

prejudicial.       Therefore,   any     error     by   the    district      court    in

admitting the victim statements did not affect Poole’s substantial

rights.

             Accordingly,    finding    no    plain    error,        we   affirm    the

district court’s judgment.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the    court     and    argument       would    not    aid    the

decisional process.



                                                                             AFFIRMED




                                      - 5 -